Citation Nr: 0019656	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  98-01 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to nonservice-connected disability pension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The appellant served on active duty from August 1968 to 
August 1972.  

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a November 1997 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The evidence of record shows that the veteran was born in 
April 1950.  She has a high school degree and work experience 
as a keypunch operator, an accounting clerk, and a computer 
operator.  

2.  The record indicates that the veteran has several 
disabilities, to include organic hallucinosis, alcohol 
induced depression, anxiety; a cervical disorder; bilateral 
carpal tunnel syndrome with peripheral neuropathy; status 
post anal polypectomy; urinary tract infection; headaches 
status post head injury; status post fracture of the left 
thumb; and visual impairment.  

3.  The veteran is not service connected for any 
disabilities.  

4.  The veteran does not have permanent ratable disabilities, 
which preclude all forms of substantially gainful employment.  


CONCLUSION OF LAW

The veteran in neither totally disabled nor unemployable 
because of permanent ratable disability.  38 U.S.C.A. 1155, 
1502(a)(1), 5107 (West 1991 & Supp. 1999); 38 C.F.R. 3.314, 
3.321, 3.340, Part 4, Diagnostic Codes 5003-5290, 5922-5224, 
6079, 7344, 7599-7501, 8100, 8599-8515, 9434 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence, which is sufficient to justify a belief that her 
claim is well grounded.  VA has a duty to assist the veteran 
to develop facts in support of a well-grounded claim.  38 
U.S.C.A. § 5107(a) (West 1996) and Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  The record does not indicate the need 
to obtain any records, which have not already been associated 
with the claims folder, and thus, VA's duty to assist the 
veteran has been satisfied.

Background and Medical Evidence

The record reflects that the veteran was born in April 1950.  
She has a high school degree and work experience as a 
keypunch operator, an accounting clerk, and a computer 
operator.  She is not service connected for any disabilities.  

The veteran was hospitalized at the VA Medical Center (VAMC) 
in Alexandria, Louisiana from June 1997 to August 1997.  The 
diagnoses were alcohol dependence, continuous and organic 
hallucinosis, alcohol induced.  The VA examined the veteran 
in August 1997.  The diagnoses were healing fracture of the 
left first metacarpal, chronic alcoholism, peripheral 
neuropathy, muscle tension headache and likely left carpal 
tunnel syndrome.  Bilateral carpal tunnel was diagnosed in 
September 1999 following a motor nerve conduction study.  VA 
radiology reports dated November 1999 revealed lymphoid 
infiltration in the gastric mucosa, ulcer crater or craters 
in the antrum of the stomach, and edematous mucosal folds in 
the proximal jejunum.  The December 1999 VA cervical spine 
Magnetic Resonance Imaging (MRI) report showed posterior 
osteophyte formation at C6-7 with minimally narrowed spinal 
canals, facet hypertrophy on the left at C6-7 and mild right 
foraminal narrowing secondary to facet hypertrophy noted at 
C7-T1.  

At the May 2000 Travel Board hearing the veteran testified 
that she was on Prozac for depression and that she had 
bilateral carpal tunnel, headaches, a perforated ulcer and 
visual problems.  She stated that after service she worked as 
a keypunch operator with processing and balancing checking 
accounts for about four years.  The veteran reported that 
after that she was an accounting clerk and had about 15 jobs 
since the Air Force.  She indicated that the best job she had 
was with an insurance company as a 10 key by touch computer 
operator in accounting.  She maintained that she kept that 
job for about four or five years.  The veteran testified that 
she last worked in 1991 or 1992 and that she now gambled for 
a living.  She stated that after her discharge from the 
hospital she attempted to find work at a video store, Wendy's 
and other places close to her home.  The veteran indicated 
that she did not have transportation to and from a job and 
that she was not mentally or physically capable of working 
eight hours a day.  She reported that her most disabling 
condition was her hands.  

Analysis

To establish entitlement to VA nonservice-connected pension 
benefits under 38 U.S.C.A. § 1521, a veteran must (1) have 
served during a period of war for a requisite period of time; 
(2) be permanently and totally disabled; and (3) have income 
that meets a certain income standard.  See also 38 C.F.R. § 
3.3 (1999); Brown (Clem) v. Derwinski, 2 Vet. App. 444, 446 
(1992).  "Determinations of permanent and total disability 
pension purposes [are] based on nonservice- connected 
disability or combined nonservice-connected disability and 
service-connected disabilities not the result of willful 
misconduct."  38 C.F.R. §§ 3.314, 3.342 (1999).  Generally, 
"total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. § 3.340(a)(1) 
(1999).

If the veteran's disability is less than 100 percent, she 
must be unemployable by reason of disability.  38 C.F.R. §§ 
3.340, 3.342 and Part 4 (1999).  If appropriate, a permanent 
and total disability evaluation for pension purposes may be 
assigned under 38 C.F.R. § 3.321(b)(2) where a basically 
eligible veteran fails to meet the disability percentage 
requirements, but is found to be unemployable by reason of 
disability or disabilities, age, occupational background, and 
other related factors.  See Talley v. Derwinski, 2 Vet. App. 
282 (1992).

In determining whether an assignment of a permanent and total 
disability rating is appropriate, it is essential to begin 
with a review of each of the veteran's ratable disabilities.  
Roberts v. Derwinski, 2 Vet. App. 387 (1992).  Under the 
applicable criteria, evaluations of a disability are 
determined by the application of a schedule of ratings, which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

Based on a review of the evidence of record, the Board finds 
that the veteran is not service connected for any 
disabilities.  The nonservice-connected disorders which are 
ratable in connection with this claim include organic 
hallucinosis, alcohol induced depression, anxiety; a cervical 
disorder; bilateral carpal tunnel syndrome with peripheral 
neuropathy; status post anal polypectomy; urinary tract 
infection; headaches status post head injury; status post 
fracture of the left thumb; and visual impairment.  

An evaluation of 30 percent disabling has been assigned for 
organic hallucinosis, alcohol-induced depression, and 
anxiety, under Diagnostic Code 9434.  38 C.F.R. §4.130 
(1999).  An evaluation of 10 percent disabling has been 
assigned for the veteran's cervical disorder, under 
Diagnostic Codes 5003-5290.  38 C.F.R. § 4.71a (1999).  
Bilateral carpal tunnel syndrome with peripheral neuropathy 
is rated as 10 percent disabling under Diagnostic Codes 8599-
8515.  38 C.F.R. §§ 4.14, 4.124a (1999).  The remaining 
disabilities status post anal polypectomy (Diagnostic Code 
7344), urinary tract infection (Diagnostic Code 7599-7501), 
headaches status post head injury (Diagnostic Code 8100), 
status post fracture of the left thumb (Diagnostic Code 5299-
5224), and visual impairment (Diagnostic Code 6079) were 
evaluated as noncompensable.  

Under 38 C.F.R. § 4.25, a veteran's disability evaluations 
are to be combined to determine how the efficiency of the 
individual has been affected by her various disabilities.  
Disabilities are combined based upon the combined rating 
table contained in 38 C.F.R. § 4.25, not merely added 
together.  Based on the review undertaken above, the 
veteran's combined disability evaluation is 40 percent.

Average Person Test

According to the average person standard, a veteran will be 
considered to be permanently and totally disabled when an 
impairment of mind or body is present which is sufficient to 
render it impossible for the average person to follow 
substantially gainful employment, provided that this 
impairment is reasonably certain to continue throughout the 
lifetime of the disabled person.  38 U.S.C.A. § 1502(a)(1) 
(West 1991 & Supp. 1995); 38 C.F.R. § 4.15 (1999).  Complete 
consideration will be given to unusual physical or mental 
effects in individual cases, to the effects of occupational 
activities, to defects, which would prevent the usual amount 
of success in overcoming the effects of the disability, and 
to the overall effect of a combination of disabilities.  38 
C.F.R. § 4.15 (1999).

Certain disabilities are automatically considered to be 
permanently and totally disabling, such as the permanent loss 
of use of both hands, or both feet, or of one hand and one 
foot, the loss of sight in both eyes, or becoming permanently 
helpless or permanently bedridden.  38 C.F.R. § 4.15 (1999).

Having reviewed the record, the Board has concluded that the 
preponderance of the evidence is against a finding that the 
veteran is entitled to a permanent and total disability 
rating under the average person standard.  Specifically, 
there is no indication that her physical disabilities would 
prevent the average person from retaining and maintaining 
substantially gainful employment.  In addition, the available 
evidence does not demonstrate that her disorders are 
productive of symptomatology, which would preclude the 
average person from working even though the veteran has not 
personally succeeded in maintaining long-term employment.  
There is no indication in the record that the veteran suffers 
from any unusual defect, which would prevent the usual amount 
of success in overcoming her physical disabilities.

The Board also notes that the appellant does not meet the 
basic requirements for the assignment of a permanent and 
total disability rating under 38 C.F.R. §§ 4.16 and 4.17 
(1999).  She does not have a total schedular rating, and 
since she has two or more disabilities, she is required to 
have at least one disability rated at 40 percent or more.  As 
noted above, she has three disabilities with compensable 
ratings, none of which is rated as 40 percent disabling.  
Clearly, she had not met the basic percentage requirements to 
qualify for a pension under 38 C.F.R. §§ 4.16 and 4.17 
(1999).

For the reasons stated above, the Board finds that the 
evidence of record does not support a permanent and total 
disability rating under the average person standard.

Subjective test

Since the schedular criteria as provided by 38 C.F.R. §§ 4.16 
and 4.17 (1999) have not been met, the Board has considered 
the pension claim on an extraschedular basis.  Under 38 
C.F.R. § 3.321 (1999), consideration will be given to the 
veteran's age, education, and work experience in determining 
whether she is unable to obtain or maintain some form of 
substantially gainful employment.

The veteran is currently 50 years of age, and she has a high 
school degree with training and work experience as a keypunch 
operator, an accounting clerk, and a computer operator.  The 
record indicates that she has not worked since 1991.  There 
is no indication that her disabilities are so disabling as to 
permanently preclude her from performing substantially 
gainful employment in light of her age, education, and work 
experience.  In light thereof, the Board finds that the 
preponderance of the evidence is against a finding that 
entitlement to a permanent and total rating for pension 
purposes is warranted on an extraschedular basis.


ORDER

Entitlement to nonservice-connected pension is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

